Citation Nr: 0948856	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for psoriasis.

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right fourth finger 
between the metatarsal and wrist.

3.  Entitlement to an initial disability rating in excess of 
10 percent for migraines.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk

INTRODUCTION

The Veteran served on active duty from July 1999 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which: granted service connection for 
residuals of a fracture of the fourth finger between the 
metatarsal and wrist, assigning a noncompensable disability 
rating; granted service connection for psoriasis, assigning a 
noncompensable disability rating; granted service connection 
for migraines, assigning a 10 percent disability rating; and 
denied service connection for verruca vulgaris of the right 
great toe.  In December 2004, the Veteran submitted notices 
of disagreement (NOD) for: (1) psoriasis, seeking a 
10 percent disability rating; (2) verruca vulgaris; 
(3) migraines, seeking a 30 percent disability rating; and 
(4) residuals of a fracture of the fourth finger between the 
metatarsal and wrist, seeking a 20 percent disability rating.  
Subsequently, she perfected her appeals for psoriasis, 
verruca vulgaris, and migraines in July 2005, and for 
residuals of a fracture of the fourth finger between the 
metatarsal and wrist in October 2005.

An October 2007 Board decision denied the Veteran's claim of 
entitlement to service connection for verruca vulgaris and 
remanded her claims of entitlement to increased initial 
disability ratings for psoriasis, migraines, and residuals of 
a fracture of the right fourth finger between the metatarsal 
and wrist to the Appeals Management Center (AMC) for further 
evidentiary development, including providing corrective 
notice, obtaining any outstanding private treatment records, 
and scheduling new VA examinations.  The Board is obligated 
by law to ensure that the AMC complies with its directives; 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The AMC sent corrective notice in November 2007, sought to 
obtain private treatment records in November 2007 and 
April 2008, and scheduled the Veteran for new VA examinations 
in September 2009.  Accordingly, all remand instructions 
issued by the Board have been complied with and these matters 
are once again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected psoriasis is manifested 
by itching and minimal scale of the scalp and face, involving 
2 percent of exposed body surface area.

2.  The Veteran's service-connected residuals of a fracture 
of the right fourth finger between the metatarsal and wrist 
are manifested by episodic pain and full range of motion.

3.  The Veteran's service-connected migraines are manifested 
by characteristic prostrating attacks, including photophobia, 
phonophobia, occasional nausea and/or vomiting, and decreased 
productivity, occurring two to three times a week.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for psoriasis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.118, Diagnostic 
Code 7816 (2009).

2.  The criteria for an initial compensable disability rating 
for residuals of a fracture of the right fourth finger 
between the metatarsal and wrist have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5230 (2009).

3.  The criteria for the assignment of an initial disability 
rating of 30 percent, but no higher, for migraines have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.321, 4.124a, Diagnostic Code 8100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in August 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a notice letter dated in November 2007 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  In October 2004, the 
Veteran indicated that there were no private treatment 
records available.  Additionally, the RO sent the Veteran 
letters in November 2007 and April 2008 asking her to 
identify any relevant treatment records to be obtained.  
There is no indication in the evidence of record that the 
Veteran identified any such records.  Further, in a 
September 2009 VA examination, the Veteran indicated that she 
had not received treatment for her migraines since her time 
in service.  Thus, the Board finds the RO's attempts to 
secure any available private treatment records adequate.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with VA examinations for her 
service-connected disabilities most recently in 
September 2009.  The examinations involved a review of the 
claims file and a thorough examination of the Veteran.  
Therefore, the Board finds that the examinations are adequate 
for determining the disability ratings for the Veteran's 
psoriasis, residuals of a fracture of the right fourth finger 
between the metatarsal and wrist, and migraines.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Additionally, there is no evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disabilities since she was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate her for times since filing her claim 
when her disability may have been more severe than at other 
times during the course of her appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

A. Psoriasis

The Veteran's service-connected psoriasis has been evaluated 
as noncompensable under Diagnostic Code 7816, effective 
May 27, 2004.  She seeks a 10 percent rating.

Under Diagnostic Code 7816, a noncompensable evaluation is 
assigned for less than 5 percent of the entire body or 
exposed areas affected; and no more than topical therapy 
required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (2009).

A 10 percent evaluation is assigned for at least 5 percent, 
but less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.

A 30 percent evaluation is assigned for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.

A 60 percent evaluation is assigned for more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

Finally, Diagnostic Code 7816 provides that psoriasis may be 
alternatively rated as disfigurement of the head, face or 
neck, under Diagnostic Code 7800, or as scars, under 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805, depending 
on the predominant disability.  Id.

As referenced above, the Veteran most recently underwent a VA 
skin examination in September 2009.  At that time, the 
examiner noted that the Veteran had experienced a rash on her 
face and ears since 2001.  The Veteran reported that her 
psoriasis is worse in low humidity times of the year and 
causes occasional itching, but without any functional 
impairment.  The examiner observed minimal scale and no 
plaques on the scalp, mild central erythema on the face, some 
scale around the nose, mild scale and no plaques in and below 
the ears, and normal fingernails and skin on the neck and 
arms.  He determined that the Veteran had 2 percent body 
surface area involved in exposed areas and 0 percent of body 
surface area involved in unexposed areas.  The examiner noted 
that the Veteran used moisturizer for her face and ears and 
had used Lotrimin in the distant past, but was not currently 
receiving any prescription therapy for her skin disability.  
He also diagnosed her with mild seborrheic dermatitis.

The Veteran also underwent a VA skin examination in 
October 2004.  At that time, the Veteran reported 
intermittent episodes that were characterized by itching, a 
burning sensation, and flaking of her skin across the cheeks, 
nose, forehead, and behind her ears without any functional 
impairment.  The examiner observed and provided a photograph 
of a "tiny patch of very superficial dry flaky skin" behind 
the left ear.  He observed no other visible dermatitis.  The 
examiner determined that the Veteran had 1 percent body 
surface involved in exposed areas and less than 1 percent 
total body surface involved.  Based on the Veteran's report, 
he also opined that, when active, the Veteran had 20 percent 
body surface area involved in exposed areas and 5 percent 
total body surface involved.  The examiner also noted that 
the Veteran was then being treated with topical steroid cream 
and medicated shampoo.

The medical evidence of record does not establish that the 
Veteran's service-connected psoriasis warrants more than a 
noncompensable disability rating.  Her affected body surface 
area did not exceed 2 percent of exposed body surface area or 
less than 1 percent of total body surface area at either VA 
examination.  There is also no indication that the Veteran 
has required more than topical therapy to treat her 
psoriasis.  Although the October 2004 VA examiner opined that 
the Veteran may experience up to 20 percent exposed body 
surface area involvement and 5 percent total body surface 
involvement when the psoriasis is active, there is simply no 
objective evidence to confirm this.  There are no treatment 
records indicating such a level of involvement, nor has the 
Veteran submitted any photographs or statements from friends 
or family to corroborate this assertion.  As such, a 
compensable rating for psoriasis cannot be granted.

The Board has reviewed the remaining diagnostic codes 
relating to skin disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
skin disability is manifested by scarring, disfigurement, 
neoplasms, infection, or symptoms other than those discussed 
above.  As such, an increased rating cannot be assigned under 
Diagnostic Codes 7800-7805, 7807-7815 or 7817-7833.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7815, 
7817-7833 (2009).

The Board notes that the September 2009 VA examiner diagnosed 
the Veteran with mild seborrheic dermatitis, rather than 
psoriasis.  As such, the Veteran could alternatively be rated 
under Diagnostic Code 7806 for dermatitis.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).  However, the Board 
finds Diagnostic Code 7816 to be more appropriate as 
psoriasis is reflective of the Veteran's in-service diagnosis 
and the October 2004 VA examiner's diagnosis.  See Service 
treatment record, March 2004; VA examination report, 
October 2004.  Further, ratings under both Diagnostic Codes 
7806 and 7816 could not be assigned as they are addressing 
the same symptomatology and would result in the above-
referenced pyramiding.  Significantly, the rating criteria 
under Diagnostic Codes 7806 and 7816 are identical.  Thus, an 
increased rating under Diagnostic Code 7806 is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Additionally, there is no evidence indicating that the 
severity of Veteran's psoriasis has fluctuated throughout the 
appeals period to warrant staged ratings.  Thus, the 
assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



B. Right Fourth Finger

The Veteran's service-connected residuals of a fracture of 
the right fourth finger between the metatarsal and wrist have 
been evaluated as noncompensable under Diagnostic Code 5230, 
effective May 27, 2004.  She seeks a 20 percent rating.  

Under Diagnostic Code 5230, a noncompensable evaluation is 
assigned for any limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2009).

Additionally, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran most recently underwent a VA examination of her 
right fourth finger in September 2009.  The Veteran reported 
that her hand gets sore from typing and/or weather changes 
approximately one to two days a week and that the pain is a 4 
out of 10.  The examiner indicated that the Veteran was able 
to rest, stretch her hand, and use Tylenol to alleviate the 
pain without functional impairment.  The examiner also 
observed that the Veteran had full range of motion in all 
fingers of both hands, good muscle strength when 
approximating the thumb to each finger of the right hand, and 
the ability of all fingers to touch the palmar crease.  The 
Veteran also denied any weakness, fatigue, lack of endurance, 
or effect on her job responsibilities or activities of daily 
living.

The Veteran also underwent a VA general medical examination 
in September 2004.  At that time, the Veteran reported that 
she has no constant pain, but that she has episodic pain that 
she would rate as a 7 or 8 out of 10 when writing for more 
than 10 minutes, driving more than 20 minutes, or shooting a 
gun for more than 30 minutes.  She denied any problems with 
weakness, stiffness, swelling, heat, instability, locking, 
fatigue, or lack of endurance.  The examiner observed no 
atrophy, bone abnormalities, or tenderness upon palpation.  
The examiner also indicated that the Veteran had full range 
of motion without pain, even upon repetition, and the ability 
to approximate all fingers to the thumb at the first 
metacarpal.  The examiner did note that the Veteran's right 
fifth finger curled slightly under her right hand but opined 
that it was not related to her right fourth finger injury.  
Additionally, an x-ray of the Veteran's right hand was 
normal.

Both the September 2004 and September 2009 VA examiners 
observed full range of motion for the Veteran's right fourth 
finger.  However, even if the Veteran had experienced some 
limitation of motion, Diagnostic Code 5230 provides only a 
noncompensable rating for any limitation of motion of a ring 
or little finger.

The Board has also reviewed the remaining diagnostic codes 
relating to finger disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
right fourth finger disability is manifested by favorable or 
unfavorable ankylosis or that any other fingers are 
affected.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 5216-5229.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 5216-5229 (2009).

Additionally, there is no indication that the Veteran 
experiences any functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of a joint 
to warrant a higher rating, notwithstanding her 
uncorroborated complaints.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); see also DeLuca, supra.  Specifically, the 
October 2004 VA examiner noted that the Veteran had full 
range of motion without pain, even upon repetition, and had 
denied any weakness, fatigue, instability, or lack of 
endurance.  Additionally, the September 2009 examiner noted 
that the Veteran denied any weakness, fatigue, or lack of 
endurance.  Thus, an increased rating under DeLuca is not 
warranted.

Further, there is no evidence indicating that the severity of 
Veteran's residuals of a fracture of the right fourth finger 
between the metatarsal and wrist has fluctuated throughout 
the appeals period to warrant staged ratings.  Additionally, 
as noted above, any more significant limitation of motion of 
the ring finger would still be assigned a noncompensable 
rating.  Thus, the assignment of staged ratings is not 
appropriate.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra.

C. Migraines

The Veteran's service-connected migraines have been evaluated 
as 10 percent disabling under Diagnostic Code 8100, effective 
May 27, 2004.  She seeks a 30 percent rating.

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

A 30 percent evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  Id.

Finally, a 50 percent evaluation is assigned for migraines 
with very frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.  Id.  
The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  However, the Board notes that, 
according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), 
"prostration" is defined as "complete exhaustion."  
Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 
2007) defines "prostration" as "extreme exhaustion or 
powerlessness."

The Veteran most recently underwent a VA examination for her 
migraines in September 2009.  At that time, she reported that 
the headaches occur approximately two to three times a week, 
lasting up to two days without medication or from a few hours 
to six to eight hours with medication.  The examiner 
indicated that the Veteran experiences sensitivity to light 
and noise and occasional nausea or vomiting associated with 
the headaches.  Although she has not missed work due to the 
headaches, she reported becoming less functional and having 
to utilize a sick room to rest while at work.  The examiner 
noted that, upon returning home from work with a headache, 
the Veteran does not perform her usual activities of daily 
living and lies in a dark room with a pillow over her head.  
The examiner also observed that the Veteran had normal 
neurological findings, including intact cranial nerves I 
through XII; reactive and accommodating pupils; intact 
extraocular muscles; appropriate sensitivity to light touch, 
temperature, vibratory sensation, and 10 gram monofilament 
testing in the upper extremities; intact proprioception of 
the upper and lower extremities; and negative Romberg's sign.

The Veteran also underwent a VA examination for her migraines 
in October 2004.  At that time, the Veteran described her 
headaches as beginning spontaneously with "terrible" and 
non-fluctuating pain that is worsened by noise, light, or 
physical activity.  She reported that the headaches were 
occurring three to four times a week and remained stable.  
The examiner noted that, with medication, the Veteran's 
headaches lasted less than an hour; however, without 
medication, they last eighteen to twenty-four hours.  The 
Veteran reported that, on one or two occasions, the headaches 
had intruded upon her sleep.  The examiner indicated that, 
during a headache, the Veteran experienced inability to 
concentrate, blurred vision, nausea about half of the time, 
and vomiting about a third of the time that she experiences 
nausea.  The examiner also noted that the Veteran does not 
experience vertigo or impairment of sensation or power.  At 
the time of the examination, the Veteran estimated 100 "off-
days" (or headache days) throughout the preceding year.  
Finally, the examiner observed normal neurological findings, 
including no apparent abnormality of mental state or higher 
cerebral function; intact sense of smell; unremarkable optic 
fundus; responsive pupils; complete and unremarkable 
extraocular movements; absence of Romberg sign; and preserved 
appreciation of pinprick, touch, temperature, position, and 
vibration.  The examiner also noted that the Veteran had 
developmental smallness of the left face, forequarter, and 
palpebral fissure.  The examiner concluded that the Veteran 
had 150-200 headaches per year, half of which were disabling.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran experiences migraines with 
characteristic prostrating attacks multiple times a week.  As 
such, the assignment of a higher rating of 30 percent is 
warranted.

However, although a higher initial rating of 30 percent is 
warranted, the evidence of record does not reflect 
symptomatology that would meet the criteria for a rating in 
excess of 30 percent for any period of time during the 
pendency of this claim.  While the Veteran does experience 
frequent prostrating attacks, there is no indication that she 
experiences completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Notably, the 
September 2009 VA examiner indicated that the Veteran is 
still able to perform her job functions and has not missed 
any time at work due to her headaches.  Without evidence of 
severe economic inadaptability, an even higher rating of 
50 percent is not appropriate.

The Board has reviewed the remaining diagnostic codes 
relating to headaches and neurological disabilities.  
However, the claims folder contains no medical evidence 
indicating that the Veteran's headaches are manifested by any 
neurological symptoms other than those reflected above.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 8000-8914.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8000-8914 (2009).

Further, there is no evidence indicating that the severity of 
Veteran's migraines has fluctuated throughout the appeals 
period to warrant staged ratings.  Thus, the assignment of 
staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a rating 
of 30 percent for migraines is appropriate for the entire 
period of the appeal.  In reaching this conclusion, the Board 
has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert, supra, at 53-56.

Although an increased rating of 30 percent is warranted, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against an evaluation in excess of 
30 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz, supra

D. Extraschedular Considerations

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology is not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected disabilities.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disabilities outside the usual rating 
criteria.  Additionally, there is no indication that the 
Veteran's service-connected disabilities have required her to 
miss work or that they have interfered with her ability to 
maintain employment.  Notably, the Veteran denied that her 
psoriasis or right fourth finger disability caused any 
functional impairment or interfered with her ability to 
perform her job responsibilities.  See VA examination 
reports, September 2009.  With regard to her migraines, the 
Veteran denied having to take any time off of work.  Although 
she indicated that she did the "bare minimum" when she had 
a headache at work, there is no indication that she is unable 
to perform her job functions.  Thus, the Board finds that the 
Veteran's service-connected disabilities have not been shown 
to cause marked interference with employment beyond that 
contemplated by the rating schedule.  Additionally, they have 
not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.




ORDER

Entitlement to an initial compensable disability rating for 
psoriasis is denied.

Entitlement to an initial compensable disability rating for 
residuals of a fracture of the right fourth finger between 
the metatarsal and wrist is denied.

Entitlement to an initial disability rating of 30 percent for 
migraines is granted during the entire appeal period, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


